The defendant, Ed Leatherman, was charged with violating an ordinance adopted by the Police Jury of Rapides Parish on January 15, 1935. He was tried, convicted, and sentenced on the charge. On appeal he relies on bills of exception taken to the action of the trial judge in overruling his motions to quash, for a new trial, and in arrest of judgment. Defendant's complaint as set forth in his pleadings is that the ordinance is unconstitutional and invalid.
The case presents the same issues as are presented in the case of State v. Roy Reed, 188 La. ___, 177 So. 252, this day decided.
For the reasons assigned in the case of State v. Reed, the conviction and sentence herein appealed from are annulled, the motion to quash is sustained, and defendant is ordered discharged.
HIGGINS, J., takes no part. *Page 412